Title: From Alexander Hamilton to George Washington, 17 September 1792
From: Hamilton, Alexander
To: Washington, George


Treasury Department, September 17, 1792. Recommends John Armistead as “Surveyor of the port of Plymouth and Inspector of the Revenue for the same” to replace Thomas Freeman, who “has been absent from That Port since February last.” States that Senator William Johnston of North Carolina “represents Mr. Armistead as bred to Navigation and acquainted with business, as … not only as a suitable person for the offices to be filled, but the most so of any Inhabitant of Plymouth.”
